ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-309, concluding that THOMAS ALAN BLUMENTHAL of RIDGEFIELD PARK, who was admitted to the bar of this State in 1988, should be censured for violating RPC 1.7 (conflict of interest), RPC 3.4(a) (unlawfully obstructing another party’s access to evidence), and RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), and good cause appearing;
It is ORDERED that THOMAS ALAN BLUMENTHAL is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.